Case 2:20-cv-04656-AFM Document 23 Filed 06/11/21 Page 1 of 1 Page ID #:662

                                                                      JS-6

  1                        UNITED STATES DISTRICT COURT
  2                      CENTRAL DISTRICT OF CALIFORNIA
  3
                                   WESTERN DIVISION
  4
  5
  6   CASSIE CHRISTINE CLARK,                        ) No. 2:20-cv-04656-AFM
                                                     )
  7         Plaintiff,                               )
                                                     ) [PROPOSED] JUDGMENT
  8                v.                                )
                                                     )
  9                                                  )
      ANDREW SAUL,                                   )
 10   Commissioner of Social Security,               )
                                                     )
 11         Defendant.                               )
                                                     )
 12                                                  )
                                                     )
 13                                                  )
                                                     )
 14
 15         Having approved the parties’ joint stipulation to voluntary remand
 16   pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
 17   COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.
 18
 19
 20
      Date: 6/11/2021                      ____________________________________
                                           HON. ALEXANDER F. MACKINNON
 21                                        United States Magistrate Judge
 22
 23
 24
 25
 26
 27
 28




                                             -1-
